DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on December 15, 2021.
 	
 	Claims 1-20 are pending.


Response to Arguments

Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. The Applicant argues, section 2 pages 10-11, any modification to Knysz to support receiving a boot data object comprising both an authentication payload and a boot data payload would impermissibly change and frustrate the purpose of Knysz.  The Examiner respectfully disagrees.
 	Knysz teaches a standard method of authentication, as shown in Figure 3, pp0071, “the application server 104 receives (301) a login request from a client device 102 to access the collaboration groups”, wherein the login information comprises the authentication credentials payload and the boot payload includes the URL to the collaboration group, wherein in response to authentication, the User gains access to and receives a web application.  In the art, there are many different alternate forms of authentication, each having different goals.  Lehew (U.S. Patent No. 6,976,077), as will be discussed below, adds the additional step of transmitting a hidden web page during the authentication process to enable automatic synchronization of information between the client and server in the background to increase efficiency of the system.  Lehew explicitly states this solution is not complex and does not require substantial changes at both the client and server (See the Background and Column 10, Lines 38-49).    

Applicant’s additional arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knysz (U.S. PGPub. No. 20150033153) in view of Urbach (U.S. Patent No. 7,950,026) and in further view of Lehew (U.S. Patent No. 6,976,077).

 	As to Claims 1, 8 and 15, Knysz discloses an apparatus for authenticating a user, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor (Figure 2), cause the apparatus to at least: 
 	receive a boot data object, wherein the boot data object comprises an authentication payload and a boot data payload (The application server 104 receives a login request from a client device 102 to access the collaboration groups, wherein the login information comprises the authentication credentials payload and the boot payload includes the URL to the collaboration group.  Paragraph 0071), and wherein the authentication payload comprises data relating to a user profile or one or more group-based communication browser sessions (Said authentication payload comprises data relating to the User ID to access a user profile of the group-based communication browser session.  Paragraphs 0071-0072); 
 	verify compliance with one or more security procedures for a given group-based communication browser session based on a comparison of the boot data object and the authentication data, and wherein the authentication data comprises a set of core information enabling access to the given group-based communication browser session (User authentication is compared with bootstrapping data for enabling accesses to a group-based communication browser session. Figure 4; Paragraphs 0071-0076); 
 	receive group-based communication data specific to the group-based communication browser session from a group-based communication system (Steps 407-413, Figure 4; Paragraph 0076); and 
 	display, via the apparatus, at least a portion of the group-based communication data specific to the group-based communication browser session (Paragraph 0076).
 	However, although Knysz discloses a boot data object comprising bootstrapping data, it is unclear if said data comprises a set of standardized parameters of a booting operation and Knysz fails to explicitly disclose responsive to receiving the boot data object, generate an authentication data based on the authentication payload.  
 	Urbach, in the same field of endeavor, teaches wherein the boot data object comprises a set of standardized parameters of a booting operation (Remote Client accesses an HTML stream which launches a script that triggers various process flows on the Remote Client for booting an engine stub stored on the Remote Client to launch a virtual application which enables executable code to be downloaded onto the Remote Client and rendered in the web browser for display. Paragraph bridging Columns 8 and 9 and Column 9, Lines 10-43).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the apparatus for authenticating a user as taught by Knysz with wherein the a boot data object comprises bootstrapping data as taught by Urbach.  The motivation would have been to enable local bootstrapping data to be authenticated.
 	Lehew, in the same field of endeavor, further teaches responsive to receiving the boot data object, generate an authentication data based on the authentication payload (Boot data is received in a hidden page and authentication data is generated based on the user information in the boot data to authenticate said User. Paragraph bridging Columns 6 and 7).  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the apparatus for authenticating a user as taught by Knysz-Urbach with generating authentication data based on the authentication payload as taught by Lehew.  The motivation would have been to increase the ease synchronizing and authenticating Users.


 	As to Claims 2, 9 and 16, Knysz-Urbach-Lehew teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the authentication data comprises data identifying previous authentication instances for one or more users (Previous authentication instances are stored in cookies. Paragraph 0071).

	As to Claims 3, 10 and 17, Knysz-Urbach-Lehew teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the boot data object further comprises data relating to one or more authentication standards (Authentication Procedure 300. Paragraphs 0071-0073).

	As to Claims 4, 11 and 18, Knysz-Urbach-Lehew teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the group-based communication data comprises one or more of asset data or application data (Dynamic webpage and javascripts are asset or application data downloaded to access the group-based communication session. Paragraph 0076).

	As to Claims 5, 12 and 19, Knysz-Urbach-Lehew teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the authentication data comprises data identifying an authentication cookie of one or more users (Paragraph 0071).

	As to Claims 6, 13 and 20, Knysz-Urbach-Lehew teach the apparatus as previously discussed in Claim 5.  Knysz further teaches wherein the authentication cookie is stored in memory of the apparatus, and wherein the authentication cookie comprises one or more group-based communication browser sessions for which the one or more users have access (Paragraph 0071).

	As to Claims 7 and 14, Knysz-Urbach-Lehew teach the apparatus as previously discussed in Claim 1.  Knysz further teaches wherein the operations are repeated on every booting operation of a given group-based communication browser session (Authentication and booting operations occur on every booting operation as authentication is required to access the session. Paragraph 0071).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.M./Examiner, Art Unit 2452  

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452